Exhibit 10.16

SUNNOVA ENERGY INTERNATIONAL INC.

2019 LONG-TERM INCENTIVE PLAN

1. Plan. This Sunnova Energy International Inc. 2019 Long-Term Incentive Plan
(this “Plan”) was adopted by Sunnova Energy International Inc. to reward and
provide incentives to certain employees and directors by enabling them to
acquire awards related to shares of common stock of Sunnova Energy International
Inc.

2. Definitions. As used herein, the terms set forth below shall have the
following respective meanings:

“Affiliate” has the meaning ascribed to such term in Rule 12b-2 of the General
Rules and Regulations of the Exchange Act.

“Award” means the grant of any Option, SAR, Stock Award, Cash Award or
Performance Award whether granted singly, in combination or in tandem, to a
Participant pursuant to such applicable terms, conditions and limitations as the
Committee may establish in order to fulfill the objectives of this Plan.

“Award Agreement” means the document (in written or electronic form) setting
forth the terms, conditions and limitations applicable to an Award. Such
agreement shall be written except that the Committee may, in its discretion,
require or allow that the Participant electronically execute or accept such
Award Agreement, or may adopt procedures for deemed acceptance of an Award
without formal written or electronic acceptance. The Award Agreement is subject
to the terms and conditions of the Plan.

“Board” means the Board of Directors of the Company.

“Cash Award” means an Award denominated in cash.

“Change in Control” means each of the following:

(i) The acquisition after the date hereof by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 20% or more of either (1) the then outstanding shares
of common stock of the Company (the “Outstanding Company Common Stock”) or
(2) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (D) any
acquisition previously approved by at least a majority of the members of the
Incumbent Board (as such term is hereinafter defined), (E) any acquisition
approved by at least a majority of the members of the Incumbent Board within
five business days after the Company has notice of such acquisition, or (F) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (1), (2), and (3) of subsection (iii) of this definition; or

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, appointment or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for purposes of
this definition, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or



--------------------------------------------------------------------------------

(iii) The consummation of a reorganization, share exchange, merger (a “Business
Combination”), in each case, unless, following such Business Combination,
(1) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination will beneficially own, directly or indirectly, more than 70% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction will own the Company through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination) will
beneficially own, directly or indirectly, 20% or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination or were elected, appointed or nominated by the Board; or

(iv) (1) Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company or (2) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale or other disposition, (A) more than
70% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) less than 20% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors will be
beneficially owned, directly or indirectly, by any Person (excluding any
employee benefit plan (or related trust) of the Company or such corporation),
except to the extent that such Person owned 20% or more of the Outstanding
Company Common Stock or Outstanding Company Voting Securities prior to the sale
or disposition, and (C) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such sale or other disposition of assets of the Company or were elected,
appointed or nominated by the Board.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Reference to a specific section of the Code or regulation thereunder will
include such section or regulation, any valid regulation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

“Committee” means (i) the Compensation Committee of the Board or (ii) such other
committee of the Board as is designated by the Board to administer this Plan or
(iii) to the extent contemplated hereby, the Board.

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.

“Company” means Sunnova Energy International Inc., a Delaware corporation.

“Consultant” means any natural person, including an advisor, engaged by the
Company or Subsidiary to render bona fide services to such entity, provided the
services (i) are not in connection with the offer or sale of securities in
a capital-raising transaction, and (ii) do not directly promote or maintain a
market for the Company’s securities, in each case, within the meaning of
Form S-8 promulgated under the Securities Act, and provided, further, that a
Consultant will include only those persons to whom the issuance of Shares may be
registered under Form S-8 promulgated under the Securities Act.

“Director” means an individual serving as a member of the Board.



--------------------------------------------------------------------------------

“Dividend Equivalents” means, with respect to the shares of Common Stock subject
to a Stock Award other than Restricted Stock, an amount equal to all dividends
and other distributions (or the economic equivalent thereof) that are payable to
stockholders of record during the Restriction Period on a like number of shares
of Common Stock.

“Employee” means an employee of the Company or any of its Subsidiaries.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Fair Market Value” means, as of any date, the value of a share, determined as
follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or the
NASDAQ Capital Market of The NASDAQ Stock Market, its Fair Market Value will be
the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the day of determination, as
reported by such source as the Committee determines to be reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Common Stock on the
day of determination (or, if no bids and asks were reported on that date on the
last Trading Day such bids and asks were reported), as reported by such source
as the Committee determines to be reliable;

(iii) For any Awards granted on the Registration Date, the Fair Market Value
will be the initial price to the public set forth in the final prospectus
included within the registration statement in Form S-1 filed with the Securities
and Exchange Commission for the initial public offering of the Company’s Common
Stock; or

(iv) Absent an established market for the Common Stock, the Fair Market Value
will be determined in good faith by the Committee.

Notwithstanding the foregoing, if the determination date for the Fair Market
Value occurs on a weekend, holiday or other non-Trading Day, the Fair Market
Value will be the price as determined under subsections (i) through (ii) above
on the immediately preceding Trading Day, unless otherwise determined by the
Committee. In addition, for purposes of determining the fair market value of
shares for any reason other than the determination of the Exercise Price of
Options or Stock Appreciation Rights, fair market value will be determined by
the Committee in a manner compliant with applicable laws and applied
consistently for such purpose. Note that the determination of fair market value
for purposes of tax withholding may be made in the Committee’s sole discretion
subject to applicable laws and is not required to be consistent with the
determination of Fair Market Value for other purposes.

“Incentive Option” means an Option that is intended to comply with the
requirements set forth in Section 422 of the Code and that is designated as an
Incentive Stock Option by the Committee.

“Nonemployee Director” means a Director who is not an Employee.

“Nonqualified Stock Option” means an Option that is not an Incentive Option.

“Option” means a right to purchase a specified number of shares of Common Stock
at a specified price, which is either an Incentive Option or a Nonqualified
Stock Option.

“Participant” means an Employee, Consultant or Nonemployee Director to whom an
Award has been made under this Plan.

“Performance Award” means an Award which may be earned in whole or in part upon
attainment of performance goals or other vesting criteria as the Committee may
determine and which will be settled for cash, shares or other securities or a
combination of the foregoing under Section 7.

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.



--------------------------------------------------------------------------------

“Prior Plans” means the Stock Option Plan of Sunnova Energy Corporation, as
thereafter amended and the 2013 Stock Option Plan of Sunnova Energy Corporation.

“Registration Date” means the effective date of the first registration statement
filed by the Company and declared effective under Section 12(b) of the Exchange
Act, with respect to the initial public offering of the Company’s Common Stock.

“Restricted Stock” means any Common Stock that is restricted or subject to
forfeiture provisions.

“Restricted Stock Unit” means a right to receive a share of Common Stock or the
value thereof on such terms and conditions as may be established by the
Committee.

“Restriction Period” means a period of time beginning as of the date upon which
a Stock Award is made pursuant to this Plan and ending as of the date upon which
the Common Stock subject to such Stock Award is deliverable or no longer
restricted or such Stock Award is no longer subject to forfeiture provisions.

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, or any
successor rule.

“SAR” means a right to receive a payment, in cash or Common Stock, equal to the
excess of the Fair Market Value or other specified valuation of a specified
number of shares of Common Stock on the date the right is exercised over a
specified strike price, in each case, as determined by the Committee.

“Stock Award” means an award in the form of shares of Common Stock or units
denominated in shares of Common Stock, including Restricted Stock and Restricted
Stock Units. For the avoidance of doubt, a Stock Award does not include an
Option or SAR.

“Subsidiary” means (i) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing more than 50% of the
combined voting power of the shares of all classes or series of capital stock of
such corporation which have the right to vote generally on matters submitted to
a vote of the stockholders of such corporation and (ii) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns more than 50%
of the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise).

“Trading Day” means a day on which the applicable stock exchange or national
market system is open for trading.

“Voting Stock” shall mean stock of any class or kind having the power to vote
generally for the election of Directors.

3. Eligibility. All Employees, Consultants and Nonemployee Directors are
eligible for Awards under this Plan in the sole discretion of the Committee.

4. Common Stock Available for Awards.

(a) Subject to the provisions of Section 14 hereof, there shall be available for
Awards under this Plan granted wholly or partly in Common Stock (including
rights or Options that may be exercised for or settled in Common Stock) an
aggregate of 5,229,318 shares of Common Stock, all of which may be granted as
Incentive Options. The number of shares of Common Stock that are the subject of
Awards under this Plan or the Prior Plans, that are forfeited or terminated,
expire unexercised, are settled in cash in lieu of Common Stock or are exchanged
for Awards that do not involve Common Stock, shall again immediately become
available for additional Awards hereunder. Notwithstanding the foregoing, the
following shares of Common Stock may not again be made available for issuance as
Awards under this Plan: (i) shares of Common Stock not issued or delivered as a
result of the net settlement of a stock-settled SAR or Option, (ii) shares of
Common Stock used to pay the exercise price or withholding taxes related to
outstanding Awards, or (iii) shares of Common Stock repurchased on the open
market with the proceeds of the option exercise price. Shares of Common Stock
delivered under the Plan as an Award or in settlement of an Award issued or made
(a) upon the assumption, substitution, conversion, or replacement of outstanding
awards under a plan or arrangement of an entity acquired in a merger or other
acquisition or (b) as a post-transaction grant under such a plan or arrangement
of an acquired entity shall not reduce or be counted against the maximum number
of shares of Common Stock available for delivery under the Plan, to the extent
that the exemption for transactions in connection with



--------------------------------------------------------------------------------

mergers and acquisitions from the shareholder approval requirements of the
securities exchange on which Common Stock is principally traded, if any), for
equity compensation plans applies. The Board and the appropriate officers of the
Company shall from time to time take whatever actions are necessary to file any
required documents with governmental authorities, stock exchanges and
transaction reporting systems to ensure that shares of Common Stock are
available for issuance pursuant to Awards.

(b) Subject to the provisions of Section 14 of the Plan, the number of shares
available for issuance under the Plan will be increased on the first day of each
fiscal year beginning with the 2020 fiscal year, in an amount equal to the
lesser of (i) a number of shares such that the total number of shares that
remain available for additional grants under the Plan equals five percent (5%)
of the outstanding shares of all classes of the Company’s common stock on the
last day of the immediately preceding fiscal year or (ii) such number of shares
determined by the Board.

5. Administration.

(a) Except as otherwise provided in this Plan with respect to actions or
determinations by the Board, this Plan shall be administered by the Committee.
To the extent required in order for Awards to be exempt from Section 16 of the
Exchange Act by virtue of the provisions of Rule 16b-3, (i) the Committee shall
consist of at least two members of the Board who meet the requirements of the
definition of “non-employee director” set forth in Rule 16b-3 (b)(3)(i)
promulgated under the Exchange Act or (ii) Awards may be granted by, and this
Plan may be administered by, the Board.

(b) Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper.
The Committee may, in its discretion, provide for the extension of the
exercisability of an Award, accelerate the vesting or exercisability of an
Award, eliminate or make less restrictive any restrictions contained in an
Award, waive any restriction or other provision of this Plan or an Award or
otherwise amend or modify an Award in any manner that is either (i) not adverse
to the Participant to whom such Award was granted or (ii) consented to by such
Participant. Notwithstanding the foregoing, except in connection with a
transaction involving the Company or its capitalization (as provided in
Section 14), the terms of outstanding Awards may not be amended without approval
of the stockholders of the Company to (i) reduce the exercise price of
outstanding Options or SARs or (ii) cancel, exchange, substitute, buyout or
surrender outstanding Options or SARs in exchange for cash or other Awards when
the exercise price per share of the original Options or SARs exceeds the Fair
Market Value of one share of Common Stock, (iii) take any other action with
respect to an Option or SAR that would be treated as a repricing under the rules
and regulations of the principal national securities exchange on which the
shares of Common Stock are listed or (iv) permit the grant of any Options or
SARs that contains a so-called “reload” feature under which additional Options,
SARs or other Awards are granted automatically to the Participant upon exercise
of the original Option or SAR. The Committee may make an Award to an individual
who it expects to become an Employee, or Nonemployee Director of the Company or
any of its Subsidiaries within the next six months, with such award being
subject to the individual actually becoming an Employee or Nonemployee Director,
as applicable, within such time period, and subject to such other terms and
conditions as may be established by the Committee. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in this Plan or in
any Award in the manner and to the extent the Committee deems necessary or
desirable to further the purposes of this Plan. Any decision of the Committee in
the interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned.

(c) No member of the Committee or the Board or officer of the Company to whom
the Committee has delegated authority in accordance with the provisions of
Section 6 of this Plan shall be liable for anything done or omitted to be done
by him or her, by any member of the Committee or by any officer of the Company
in connection with the performance of any duties under this Plan, except for his
or her own willful misconduct or as expressly provided by statute.

6. Delegation of Authority. To the extent allowed by applicable law, the
Committee may delegate to the Chief Executive Officer, to other senior officers
of the Company or to other committees of the Board its duties under this Plan
pursuant to such conditions or limitations as the Committee may establish,
except that the Committee may not delegate the authority to grant Awards to, or
take other action with respect to, Participants who are subject to Section 16 of
the Exchange Act.



--------------------------------------------------------------------------------

7. Employee Awards. The Committee shall determine the type or types of Awards to
be made under this Plan and shall designate from time to time the Employees who
are to be the recipients of such Awards. Each Award may be embodied in an Award
Agreement, which shall contain such terms, conditions and limitations as shall
be determined by the Committee in its sole discretion, including any treatment
upon a Change in Control, and shall be accepted by the Participant to whom the
Award is made. Awards may consist of those listed in this Section 7 and may be
granted singly, in combination or in tandem. Awards may also be made in
combination or in tandem with, in replacement of, or as alternatives to, grants
or rights under this Plan or any other employee plan of the Company or any of
its Subsidiaries, including the plan of any acquired entity. All or part of an
Award may be subject to conditions established by the Committee, which may
include, but are not limited to, continuous service with the Company, its
Affiliates and Subsidiaries, achievement of specific performance or business
objectives. Upon the termination of service with the Company, its Affiliates and
Subsidiaries of a Participant, any unexercised, deferred, unvested or unpaid
Awards shall be treated as set forth in the applicable Award Agreement.

(a) Stock Option. An Award may be in the form of an Option. An Option awarded
pursuant to this Plan may consist of an Incentive Option or a Nonqualified
Option. The price at which a share of Common Stock may be purchased upon the
exercise of an Option shall be not less than the Fair Market Value of the Common
Stock on the date of grant. Subject to the foregoing provisions, the terms,
conditions and limitations applicable to any Options awarded pursuant to this
Plan, including the term of any Options and the date or dates upon which they
become exercisable, shall be determined by the Committee. Only Employees may be
granted Incentive Options. The term of Options shall not exceed ten years from
the date of grant; provided, however, if the term of a Nonqualified Stock Option
expires when trading in the Common Stock is prohibited by applicable law or at a
time in which there is a blackout period or restriction period under the
Company’s insider trading policy or practices (as then in effect), then the term
of such Nonqualified Stock Option shall expire on the 30th day after the
expiration of such prohibition.

(b) Stock Appreciation Right. An Award may be in the form of a SAR. The per
share strike price for a SAR shall be not less than the Fair Market Value of the
Common Stock on the date on which the SAR is granted. The terms, conditions and
limitations applicable to any SARs awarded pursuant to this Plan, including the
term of any SARs, whether the SAR will be settled in cash or stock and the date
or dates upon which they become exercisable, shall be determined by the
Committee. The term of SARs shall not exceed ten years from the date of grant;
provided, however, if the term of a SAR expires when trading in the Common Stock
is prohibited by applicable law or at a time in which there is a blackout period
or restriction period under the Company’s insider trading policy or practices
(as then in effect), then the term of such SAR shall expire on the 30th day
after the expiration of such prohibition.

(c) Stock Award. An Award may be in the form of a Stock Award. The terms,
conditions and limitations applicable to any Stock Awards granted pursuant to
this Plan shall be determined by the Committee.

(d) Cash Award. An Award may be in the form of a Cash Award. The terms,
conditions and limitations applicable to any Cash Awards granted pursuant to
this Plan shall be determined by the Committee.

(e) Performance Award. Without limiting the type or number of Awards that may be
made under the other provisions of this Plan, an Award may be in the form of a
Performance Award. The amount of cash or shares payable or vested pursuant to
Performance Awards may be adjusted upward or downward, either on a formula or
discretionary basis or any combination, as the Committee determines. Subject to
the foregoing provisions, the terms, conditions and limitations applicable to
any Performance Awards made pursuant to this Plan shall be determined by the
Committee.

8. Director Awards. The Committee may grant Awards to Nonemployee Directors from
time to time in accordance with this Section 8. Such Awards may consist of the
forms of Award described in Section 7, other than Incentive Options, and shall
be granted subject to such terms and conditions as specified in Section 7. No
Nonemployee Director may be granted during any calendar year Awards having a
fair value determined on the date of grant when added to all cash compensation
paid to the Nonemployee Director (in his capacity as Nonemployee Director)
during the same calendar year in excess of $500,000.

9. Payment of Awards.

(a) General. Payment of Awards may be made in the form of cash or Common Stock,
or a combination thereof, and may include such restrictions as the Committee
shall determine, including, in the case of Common Stock, restrictions on
transfer and forfeiture provisions. If payment of an Award is made in the form
of Restricted Stock, the right to receive such shares shall be evidenced by book
entry registration or in such other manner as the Committee may determine. Any
statement of ownership evidencing such Restricted Stock shall contain
appropriate legends and restrictions that describe the terms and conditions of
the restrictions applicable thereto.



--------------------------------------------------------------------------------

(b) Dividends and Dividend Equivalents. In the discretion of the Committee,
rights to dividends or Dividend Equivalents may be extended to and made part of
any Stock Award. No Dividend Equivalents may be paid in respect of an Award of
Options or SARs.

10. Stock Option Exercise. The price at which shares of Common Stock may be
purchased under an Option shall be paid in full at the time of exercise in cash
or, if elected by the optionee, the optionee may purchase such shares by means
of tendering Common Stock valued at Fair Market Value on the date of exercise,
or any combination thereof. The Committee shall determine acceptable methods for
Participants to tender Common Stock. The Committee may provide for procedures to
permit the exercise or purchase of such Awards by foregoing the delivery of
shares of Common Stock otherwise deliverable upon the exercise of the Option or
by use of the proceeds to be received from the sale of Common Stock issuable
pursuant to an Award.

11. Taxes. The Company shall have the right to deduct applicable taxes from any
Award payment and withhold, at the time of delivery or vesting of cash or shares
of Common Stock under this Plan, an appropriate amount of cash or number of
shares of Common Stock or a combination thereof for payment of taxes required by
law or to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for withholding of such taxes. The Committee
may also permit withholding to be satisfied by (i) the transfer to the Company
of shares of Common Stock theretofore owned by the holder of the Award or
(ii) withholding from the shares otherwise deliverable under the Award, in
either case with respect to which withholding is required, up to the maximum tax
rate applicable to the Participant, as determined by the Committee. If shares of
Common Stock are used to satisfy tax withholding, such shares shall be valued
based on the Fair Market Value when the tax withholding is required to be made.

12. Amendment, Modification, Suspension or Termination. The Board may amend,
modify, suspend or terminate this Plan for the purpose of meeting or addressing
any changes in legal requirements or for any other purpose permitted by law,
except that (i) no amendment or alteration that would adversely affect the
rights of any Participant under any Award previously granted to such Participant
shall be made without the consent of such Participant and (ii) no amendment or
alteration shall be effective prior to its approval by the stockholders of the
Company to the extent such approval is then required pursuant to Rule 16b-3 in
order to preserve the applicability of any exemption provided by such rule to
any Award then outstanding (unless the holder of such Award consents) or to the
extent stockholder approval is otherwise required by applicable legal
requirements.

13. Assignability.

(a) Unless otherwise determined by the Committee and provided in the Award
Agreement, no Award or any other benefit under this Plan constituting a
derivative security within the meaning of Rule 16a-1(c) under the Exchange Act
shall be assignable or otherwise transferable except by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order in
a form acceptable to the Committee. The Committee may prescribe and include in
applicable Award Agreements other restrictions on transfer. Any attempted
assignment of an Award or any other benefit under this Plan in violation of this
Section 13 shall be null and void.

(b) Subject to approval by the Committee in its sole discretion, other than with
respect to Incentive Options, all or a portion of the Awards granted to a
Participant under this Plan may be transferable by the Participant, to the
extent and only to the extent specified in such approval, to (a) the spouse,
children or grandchildren (including adopted and stepchildren and grandchildren)
of the Participant (“Immediate Family Members”), (b) a trust or trusts for the
exclusive benefit of such Immediate Family Members and, if applicable, the
Participant or (c) a partnership or partnerships in which such Immediate Family
Members and, if applicable, the Participant are the only partners. Subsequent
transfers of transferred Awards shall be prohibited except by will or the laws
of descent and distribution, unless such transfers are made to the original
Participant or a person to whom the original Participant could have made a
transfer in the manner described herein. No transfer shall be effective unless
and until written notice of such transfer is provided to the Committee, in the
form and manner prescribed by the Committee. Following transfer, any such Awards
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, and except as otherwise provided herein, the term
“Participant” shall be deemed to refer to the transferee. No transferred Options
shall be exercisable unless arrangements satisfactory to the Company have been
made to satisfy any tax withholding obligations the Company may have with
respect to the Options. The consequences of termination of employment or service
shall continue to be applied with respect to the original Participant, following
which the Awards shall be exercisable by the transferee only to the extent and
for the periods specified in this Plan and the Award Agreement.



--------------------------------------------------------------------------------

14. Adjustments.

(a) The existence of outstanding Awards shall not affect in any manner the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the capital
stock of the Company or its business or any merger or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference stock
(whether or not such issue is prior to, on a parity with or junior to the Common
Stock) or the dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding of any kind, whether or not of a character similar to that of the
acts or proceedings enumerated above.

(b) In the event of any subdivision or consolidation of outstanding shares of
Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, the adoption by the Company of any plan of exchange affecting
the Common Stock or any distribution to holders of Common Stock of securities or
property (other than normal cash dividends or dividends payable in Common
Stock), (i) the number of shares of Common Stock reserved under this Plan,
(ii) the number of shares of Common Stock covered by Awards in the form of
Common Stock or units denominated in Common Stock, (iii) the exercise or other
price in respect of such Awards, and (iv) the appropriate Fair Market Value and
other price determinations for such Awards shall each be proportionately
adjusted by the Committee to reflect such event; provided that such adjustments
shall only be such as are necessary to maintain the proportionate interest of
the holders of the Awards and preserve, without exceeding, the value of such
Awards.

(c) In the event of a corporate merger, consolidation, acquisition of property
or stock, separation, reorganization or liquidation, the Committee may make such
adjustments to outstanding Awards or other provisions for the disposition of
outstanding Awards as it deems equitable, and shall be authorized, in its
discretion, (i) to provide for the substitution of a new Award or other
arrangement (which, if applicable, may be exercisable for such property or stock
as the Committee determines) for an outstanding Award or the assumption of an
outstanding Award, regardless of whether in a transaction to which
Section 424(a) of the Code applies, (ii) to provide, prior to the transaction,
for the acceleration of the vesting and exercisability of, or lapse of
restrictions with respect to, the outstanding Award and, if the transaction is a
cash merger, to provide for the termination of any portion of the Award that
remains unexercised at the time of such transaction or (iii) to provide for the
acceleration of the vesting and exercisability of an outstanding Award and the
cancellation thereof in exchange for such payment of such cash or property as
shall be determined by the Committee in its sole discretion, which for the
avoidance of doubt in the case of Options or SARs (whether stock- or
cash-settled) shall be the excess, if any, of the Fair Market Value of the
shares of Common Stock subject to the Option or SAR on such date over the
aggregate exercise price of such Award; provided, however, that no such
adjustment shall increase the aggregate value of any outstanding Award. No
adjustment or substitution pursuant to this Section 14 shall be made in a manner
that results in noncompliance with Section 409A of the Code, to the extent
applicable.

15. Change in Control. The consequences of a Change in Control on any
outstanding Award shall be determined by the Committee and may be reflected in
the applicable Award Agreement, or may be as provided in an individual severance
or employment agreement to which a Participant is a party.

16. Restrictions.

(a) No Common Stock or other form of payment shall be issued with respect to any
Award unless the Company shall be satisfied based on the advice of its counsel
that such issuance will be in compliance with applicable federal and state
securities laws. The inability of the Company to obtain authority from any
regulatory body having jurisdiction or to complete or comply with the
requirements of any registration or other qualification of the shares under any
U.S. federal or state law, any non-U.S. law, or the rules and regulations of the
Securities and Exchange Commission, the stock exchange on which shares of the
same class are then listed, or any other governmental or regulatory body, which
authority, registration, qualification or rule compliance is deemed by the
Company’s counsel to be necessary or advisable for the issuance and sale of any
shares hereunder, will relieve the Company of any liability in respect of the
failure to issue or sell such shares as to which such requisite authority,
registration, qualification or rule compliance will not have been obtained.

(b) It is the intent of the Company that grants of Awards under this Plan comply
with Rule 16b-3 with respect to individuals subject to Section 16 of the
Exchange Act unless otherwise provided herein or in an Award Agreement and that
any ambiguities or inconsistencies in the construction of such an Award or this
Plan be interpreted to give effect to such intention. Certificates evidencing
shares of Common Stock delivered under this Plan (to the extent that



--------------------------------------------------------------------------------

such shares are so evidenced) may be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any securities exchange or transaction reporting system upon which the Common
Stock is then listed or to which it is admitted for quotation and any applicable
federal or state securities law. The Committee may cause a legend or legends to
be placed upon such certificates (if any) to make appropriate reference to such
restrictions. The Committee may also impose such restrictions, conditions or
limitations as it determines appropriate as to the timing and manner of any
resales by a Participant, other subsequent transfers by the Participant of any
shares of Common Stock issued as a result of or under an Award, or the exercise
of Options and SARs, including without limitation, restrictions under an insider
trading policy.

17. Unfunded Plan. Insofar as it provides for Awards of cash, Common Stock or
rights thereto, this Plan shall be unfunded. Although bookkeeping accounts may
be established with respect to Participants who are entitled to cash, Common
Stock or rights thereto under this Plan, any such accounts shall be used merely
as a bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the Company, the Board or the Committee be deemed to be a trustee of any
cash, Common Stock or rights thereto to be granted under this Plan. Any
liability or obligation of the Company to any Participant with respect to an
Award of cash, Common Stock or rights thereto under this Plan shall be based
solely upon any contractual obligations that may be created by this Plan and any
Award Agreement, and no such liability or obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. Neither the Company nor the Board nor the Committee shall be required
to give any security or bond for the performance of any obligation that may be
created by this Plan.

18. Section 409A of the Code. All Awards under this Plan are intended either to
be exempt from, or to comply with the requirements of Section 409A, and this
Plan and all Awards shall be interpreted and operated in a manner consistent
with that intention. Notwithstanding anything in this Plan to the contrary, if
any Plan provision or Award under this Plan would result in the imposition of an
applicable tax under Section 409A, that Plan provision or Award shall be
reformed to avoid imposition of the applicable tax and no such action shall be
deemed to adversely affect the Participant’s rights to an Award.

19. Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Delaware.

20. Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the
Committee, Awards and amounts paid or payable pursuant to or with respect to
Awards shall be subject to the provisions of any clawback policy implemented by
the Company, which clawback policy may provide for forfeiture, repurchase or
recoupment of Awards and amounts paid or payable pursuant to or with respect to
Awards. Notwithstanding any provision of this Plan or any Award Agreement to the
contrary, the Company reserves the right, without the consent of any
Participant, to adopt any such clawback policies and procedures.

21. No Right to Employment or Continued Service. Nothing in this Plan or an
Award Agreement shall interfere with or limit in any way the right of the
Company or a Subsidiary to terminate any Participant’s employment or other
service relationship at any time, nor confer upon any Participant any right to
continue in the capacity in which he or she is employed or otherwise serves the
Company or any Subsidiary. Further, nothing in this Plan or an Award Agreement
constitutes any assurance or obligation of the Board to nominate any Nonemployee
Director for re-election by the Company’s stockholders. In accepting the Award
under the Plan, each Participant acknowledges that:

(a) The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Award Agreement.

(b) The Award is a one-time benefit and does not create any contractual or other
right to receive an award or benefits in lieu of an award in the future; future
awards, if any, will be at the sole discretion of the Company.

(c) The Participant is voluntarily participating in the Plan.

(d) An Award is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Employer, and which is outside
the scope of the Participant’s employment contract, if any.



--------------------------------------------------------------------------------

(e) The Award is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer.

(f) The Award will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the Award will not be
interpreted to form an employment contract with any Subsidiary.

(g) This Agreement shall not confer upon the Participant any right to
continuation of employment by the Company, nor shall this Agreement interfere in
any way with the Company’s right to terminate the Participant’s employment at
any time, as may be permitted under local law.

(h) The future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty.

(i) If the Award vests and the Participant obtains shares of Common Stock, the
value of those shares acquired may increase or decrease in value.

(j) In consideration of the grant of an Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award or diminution
in value of the Award or shares of Common Stock acquired upon settlement of the
Award resulting from termination of the Participant’s employment (for any reason
whatsoever and whether or not in breach of local labor laws) and the Participant
irrevocably releases the Company and his employer (if different) from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting this
Award, the Participant will be deemed irrevocably to have waived the
Participant’s entitlement to pursue such claim.

(k) Except as may be expressly provided otherwise in the applicable Award
Agreement, in the event of involuntary termination of Participant’s employment
(whether or not in breach of local labor laws), Participant’s right to receive
the Award and vest under the Plan, if any, will terminate effective as of the
date that Participant is no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment (whether or
not in breach of local labor laws), Participant’s right to receive shares of
Common Stock pursuant to an Award after termination of employment, if any, will
be measured by the date of termination of Participant’s active employment and
will not be extended by a notice period mandated under local law; the Committee
shall have the exclusive discretion to determine when the Participant is no
longer actively employed for purposes of the award of the Award.

(l) Except as provided in the Plan, the Award and benefits under the Plan, if
any, will not automatically transfer to another company in the case of a merger,
take-over or transfer of liability.

22. Successors. All obligations of the Company under this Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company by
merger, consolidation or otherwise. For the avoidance of doubt, nothing
contained in the Plan is intended to amend or abrogate a Participant’s rights
under an employment agreement with the Company.

23. Non-United States Participants. The Board or Committee may grant Awards to
individuals outside the United States under such terms and conditions as may, in
the judgment of the Board or Committee, as applicable, be necessary or advisable
to comply with the laws of the applicable foreign jurisdictions and, to that
end, may establish sub-plans, modified vesting, exercise or settlement
procedures and other terms and procedures. Notwithstanding the above, neither
the Board nor the Committee may take any actions under this Plan, and no Awards
shall be granted, that would violate the Securities Exchange Act of 1934, the
Code or any other applicable law.

24. Effectiveness. This Plan, as approved by the Board on July 10, 2019, shall
be effective as of the Registration Date. This Plan shall continue in effect for
a term of ten years after the Registration Date, unless sooner terminated by
action of the Board. The Plan was approved by the holders of a majority of
shares of Common Stock effective as of July 24, 2019.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer.

 

SUNNOVA ENERGY INTERNATIONAL INC. By:  

/s/ William J. Berger

Name:   William J. Berger Title:   Chairman of the Board, President and Chief
Executive Officer